Case 1:20-cr-00036-AJN Document 16-2 Filed 02/21/20

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES DISTRICT COURT Ue
}
il
|

TO em ee Xx i
UNITED STATES OF AMERICA | o
-V.-
20 Cr. 36 (AJN)
MOTTY DRIZIN,
Defendant. :
a x

Page 1 of 1

t
fy
2
an
HE

Peer ese SA a Ne Re we ee a

ORDER ACCEPTING THE PLEA ALLOCUTION
BEFORE A UNITED STATES MAGISTRATE JUDGE

Nathan, J.:

On February 20, 2020, United States Magistrate Judge Barbara C. Moses, presided over
the plea allocution in the above captioned matter and reported and recommended that the named
defendant’s plea of guilty be accepted. The Court having reviewed the transcript of the allocution,
the charging papers, and all other pertinent parts of the record, finds that the plea accords with the
requirements of Rule 11 of the Federal Rules of Criminal Procedure. Accordingly, the Court
adjudges the defendant guilty of the offense to which the guilty plea was offered. The Clerk is

directed to enter the plea.

Dated: New York, New York

fe dt , 2020

 

 

HONGRABEE ALISON J. NATHAN
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 

 
